PER CURIAM:
The district court granted summary judgment for Lutheran Hospital of Maryland, Inc. (Hospital) and Dr. Duleep Pra-dhan in this action filed against them by Dr. Anthony F. Sibley for defamation, negligent withholding and termination of hospital privileges, and intentional deprivation of hospital privileges. Summary judgment was granted for Dr. Pradhan, but denied to the Hospital with respect to plaintiff’s tor-tious breach of contract cause of action. Pursuant to Fed.R.Civ.P. 54(b), the grant of summary judgment was made final.
Plaintiff appeals and we affirm.
Plaintiff’s alleged causes of action all arose out of derogatory remarks made about him in the evaluation of his qualifications following his application for hospital privileges, delay on the part of the Hospital in taking final action on his application, and failure on the part of the Hospital to follow its own bylaws in denying him certain procedural rights.
In a concise opinion, the district court correctly determined that Dr. Pradhan was entitled to summary judgment on all of plaintiff’s alleged causes of action, as was the Hospital, except with regard to plaintiff’s claim of breach of contract or tortious breach of contract against the Hospital. See Sibley v. Lutheran Hospital of Maryland, 709 F.Supp. 657 (D.Md.1989). We are altogether satisfied with the opinion of the district court. We adopt it as our own statement as to why we affirm the judgment of the district court.
AFFIRMED.